     Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 1 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OFF-WHITE LLC,
                                                  20 Civ. 5191 (KPF)
                      Plaintiff,

                 v.                                 PRELIMINARY
                                                 INJUNCTION ORDER
2017PINGAN, 11861070, ADNAHENDR-0 ,
ADYSHOPE, ANGEL-FASHIONSHOP,
AWESOMESTUFF95,
BEST.DEALS.ONLINE1, CVCVX_1, DEBY-
SHOP, DR.ALLUKA, DRJJ1990, EASY-
FASHIONSHOP, EDAM1980, EXANDER-
SHOP, FASTFREESHOP1, GANBAR_92,
GIHANMADH-64, HAIYUN_W, HENA-5,
HODA-SHOP, JANECHE-87,
JAY_CUSTOMSTORE, JH1919,
KANLING_37, KUMALMAN_0, LESAS-10,
LIMASIMASHOP, LODELL_11, LUCA-847,
MA-225045, MILA81_SHOP,
ONLYPOSITIVEVIBE, RAFAEKOTYMBEKO-
0, ROBYCO99, SAHRUGUNA-8, SAPAHE-0,
SH0MAN, SIMLENG0, SOUELA-15, SUPRE-
WIN, TABLSHOP, UMSOF-0, VACAH_96,
VERYFIRESHOP, WWPS9550,
XIANGXIANG16889, XJYLNLK,
YUEXIAORMK29 and YUSAN98,

                      Defendants.
 Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 2 of 17

                          GLOSSARY

Term                 Definition
Plaintiff or Off-    Off-White LLC
White
Defendants           2017pingan, 11861070, adnahendr-0 ,
                     adyshope,                    angel-fashionshop,
                     awesomestuff95, best.deals.online1, cvcvx_1,
                     deby-shop,      dr.alluka,    drjj1990,    easy-
                     fashionshop,      edam1980,        exander-shop,
                     fastfreeshop1, ganbar_92, gihanmadh-64,
                     haiyun_w, hena-5, hoda-shop, janeche-87,
                     jay_customstore,       jh1919,       kanling_37,
                     kumalman_0,        lesas-10,      limasimashop,
                     lodell_11,        luca-847,          ma-225045,
                     mila81_shop,                    onlypositivevibe,
                     rafaekotymbeko-0, robyco99, sahruguna-8,
                     sapahe-0, sh0man, simleng0, souela-15,
                     supre-win, tablshop, umsof-0, vacah_96,
                     veryfireshop, wwps9550, xiangxiang16889,
                     xjylnlk, yuexiaormk29 and yusan98
eBay                 eBay.com, a San Jose, California-based
                     online marketplace and e-commerce platform
                     owned by eBay Inc., a Delaware corporation,
                     that allows manufacturers and other third-
                     party merchants, like Defendants, to
                     advertise, distribute, offer for sale and/or sell
                     in what it characterizes as either auction-
                     style or fixed-price formats and ship their
                     retail products, which, upon information and
                     belief, originate from China, among other
                     locations, directly to consumers worldwide
                     and specifically to consumers residing in the
                     U.S., including in New York
Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiff
New York Address     244 Madison Ave, Suite 411, New York, NY
                     10016
Complaint            Plaintiff’s Complaint filed on July 7, 2020
Application          Plaintiff’s Ex Parte Application for: 1) a
                     temporary restraining order; 2) an order
                     restraining Merchant Storefronts (as defined
                     infra) and Defendants’ Assets (as defined
                     infra) with the Financial Institutions (as
                     defined infra); 3) an order to show cause why
                     a preliminary injunction should not issue; 4)
                     an order authorizing bifurcated and
                     alternative service and 5) an order
                     authorizing expedited discovery filed on July
                                 i
 Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 3 of 17

                     7, 2020
Abloh Dec.           Declaration of Virgil Abloh in Support of
                     Plaintiff’s Application
Yamali Dec.          Declaration of Danielle S. Yamali in Support
                     of Plaintiff’s Application
Off-White Products   A high-end line of men’s and women's
                     apparel, as well as shoes, accessories,
                     jewelry, and other ready-made goods,
                     marketed under the Off-White Brand (defined
                     infra)
Off-White Brand      The trademarks, Off-White™ and Off- White
                     c/o Virgil Abloh™, used to market the Off-
                     White Products
Off-White            U.S. Trademark Registration Nos.: 5,119,602
Registrations        for “OFF WHITE” for a variety of goods in
                     Class 25 with a constructive date of first use
                     of January 25, 2012, 5,713,397 for “OFF-
                     WHITE” for a variety of goods in Class 25,
                     5,710,328 for “OFF-WHITE C/O VIRGIL
                     ABLOH” for a variety of goods in Class 9,
                     5,572,836 for “OFF-WHITE C/O VIRGIL
                     ABLOH” for a variety of goods in Class 25, 5,
                     710,287 for “OFF-WHITE C/O VIRGIL
                     ABLOH” for a variety of goods in Class 14,

                     5,150,712 for       for a variety of goods in

                     Class 18 and 25, 5, 710,288 for           for a



                     variety of goods in Class 14, 5,307,806 for
                     for a variety of goods in Class 18 and 25,


                     5,835,552 for        for a variety of goods in


                     Class 9, 5,387,983 for         for a variety of


                     goods in Class 25, 5,445,222 for     for a
                     variety of goods in Class 25, 5,800414 for


                            for a variety of goods in Class 9 and

                     25, 5,681,805 for        for a variety of goods

                                ii
 Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 4 of 17



                      in Class 9 and 5,663,133 for                for a
                      variety of goods in Class 25

Off-White             U.S. Trademark Serial Application Nos.:
Applications
                      88/080,002 for        , for a variety of goods in


                      Class 25 and 88/041,456 for               , for a
                      variety of goods in Class 18 and Class 25
Off-White Marks       The marks covered by the Off-White
                      Registrations and the Off-White Applications
Counterfeit           Products bearing or used in connection with
Products              the Off-White Marks, and/or products in
                      packaging and/or containing labels bearing
                      the Off-White Marks, and/or bearing or used
                      in connection with marks that are
                      confusingly similar to the Off-White Marks
                      and/or products that are identical or
                      confusingly similar to the Off-White Products
Infringing Listings   Defendants’ listings for Counterfeit Products
User Accounts         Any and all websites and any and all
                      accounts with online marketplace platforms
                      such as eBay, as well as any and all as yet
                      undiscovered accounts with additional online
                      marketplace platforms held by or associated
                      with Defendants, their respective officers,
                      employees, agents, servants and all persons
                      in active concert or participation with any of
                      them
Merchant              Any and all User Accounts through which
Storefronts           Defendants,     their     respective     officers,
                      employees, agents, servants and all persons
                      in active concert or participation with any of
                      them operate storefronts to manufacture,
                      import, export, advertise, market, promote,
                      distribute, display, offer for sale, sell and/or
                      otherwise deal in Counterfeit Products, which
                      are held by or associated with Defendants,
                      their respective officers, employees, agents,
                      servants and all persons in active concert or
                      participation with any of them
Defendants’ Assets    Any and all money, securities or other
                      property or assets of Defendants (whether
                      said assets are located in the U.S. or abroad)
Defendants’           Any and all financial accounts associated
                                 iii
 Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 5 of 17

Financial Accounts with or utilized by any Defendants or any
                   Defendants’ User Accounts or Merchant
                   Storefront(s) (whether said account is located
                   in the U.S. or abroad)
Financial          Any banks, financial institutions, credit card
Institutions       companies and payment processing agencies,
                   such as PayPal Inc. (“PayPal”), Payoneer Inc.
                   (“Payoneer”), PingPong Global Solutions, Inc.
                   (“PingPong”) and other companies or agencies
                   that engage in the processing or transfer of
                   money and/or real or personal property of
                   Defendants
Third Party        Online marketplace platforms, including,
Service Providers  without limitation, those owned and
                   operated, directly or indirectly by eBay, as
                   well as any and all as yet undiscovered online
                   marketplace platforms and/or entities
                   through which Defendants, their respective
                   officers, employees, agents, servants and all
                   persons in active concert or participation
                   with any of them manufacture, import,
                   export,     advertise,    market,    promote,
                   distribute, offer for sale, sell and/or
                   otherwise deal in Counterfeit Products which
                   are hereinafter identified as a result of any
                   order entered in this action, or otherwise




                               iv
       Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 6 of 17




      WHERAS, Plaintiff having moved ex parte on July 7, 2020 against

Defendants for the following: (i) a temporary restraining order; (ii) an order

restraining Merchant Storefronts and Defendants’ Assets with the Financial

Institutions; (iii) an order to show cause why a preliminary injunction should not

issue; (iv) an order authorizing bifurcated and alternative service and (v) an order

authorizing expedited discovery (Dkt. #9);

      WHEREAS, the Court entered an Order granting Plaintiff’s Application on

July 17, 2020, which ordered Defendants to appear on July 31, 2020 at 2:00

p.m. to show cause why a preliminary injunction should not issue (“Show Cause

Hearing”) (Dkt. #13);

      WHEREAS, on July 23, 2020, pursuant to the alternative methods of

service authorized by the TRO, Plaintiff served the Summons, Complaint, TRO

and all papers filed in support of the Application on each and every Defendant;

      WHEREAS, on July 31, 2020 at 2:00 p.m., Plaintiff appeared at the Show

Cause Hearing, however, no Defendants appeared.

                                         ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place

      through the pendency of this litigation, and issuing this Order is

      warranted under Federal Rule of Civil Procedure 65 and Section 34 of the

      Lanham Act.

      a) Accordingly, Defendants are hereby restrained and enjoined from

         engaging in any of the following acts or omissions pending the final

         hearing and determination of this action or until further order of the


                                         1
Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 7 of 17




 Court:

    i. manufacturing, importing, exporting, advertising, marketing,

       promoting, distributing, displaying, offering for sale, selling

       and/or otherwise dealing in Counterfeit Products or any other

       products bearing one or more of the Off-White Marks and/or

       marks that are confusingly similar to, identical to and constitute

       a counterfeiting and/or infringement of the Off-White Marks;

    ii. directly or indirectly infringing in any manner any of Plaintiff’s

       Off-White Marks;

   iii. using any reproduction, counterfeit, copy or colorable imitation

       of Plaintiff’s Off-White Marks to identify any goods or services not

       authorized by Plaintiff;

   iv. using any of Plaintiff’s Off-White Marks or any other marks that

       are confusingly similar to the Off-White Marks on or in

       connection     with    Defendants’       manufacturing,        importing,

       exporting,    advertising,       marketing,    promoting,    distributing,

       displaying, offering for sale, selling and/or otherwise dealing in

       Counterfeit Products;

    v. using any false designation of origin or false description, or

       engaging in any action which is likely to cause confusion, cause

       mistake and/or to deceive members of the trade and/or the

       public as to the affiliation, connection or association of any

       product      manufactured,         imported,     exported,    advertised,


                                    2
Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 8 of 17




       marketed, promoted, distributed, displayed, offered for sale or

       sold by Defendants with Plaintiff, and/or as to the origin,

       sponsorship or approval of any product manufactured, imported,

       exported,     advertised,       marketed,     promoted,    distributed,

       displayed, offered for sale or sold by Defendants and Defendants’

       commercial activities and Plaintiff;

   vi. secreting,    concealing,       destroying,    altering,   selling   off,

       transferring or otherwise disposing of and/or dealing with: (i)

       Counterfeit Products and/or (ii) any computer files, data,

       business records, documents or any other records or evidence

       relating to their     User Accounts, Merchant Storefronts or

       Defendants’     Assets      and    the   manufacture,      importation,

       exportation, advertising, marketing, promotion, distribution,

       display, offering for sale and/or sale of Counterfeit Products;

   vii. effecting assignments or transfers, forming new entities or

       associations, or creating and/or utilizing any other platform,

       User Account, Merchant Storefront or any other means of

       importation, exportation, advertising, marketing, promotion,

       distribution, display, offering for sale and/or sale of Counterfeit

       Products for the purposes of circumventing or otherwise avoiding

       the prohibitions set forth in this Order; and

  viii. knowingly instructing, aiding or abetting any other person or

       business entity in engaging in any of the activities referred to in


                                   3
 Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 9 of 17




        subparagraphs 1(a)(i) through 1(a)(vii) above and 1(b)(i) through

        1(b)(ii) and 1(c)(i) below.

b) Accordingly,   the   Third   Party      Service   Providers      and   Financial

  Institutions are hereby restrained and enjoined from engaging in any of

  the following acts or omissions pending the final hearing and

  determination of this action or until further order of the Court:

      i. secreting, concealing, transferring, disposing of, withdrawing,

        encumbering or paying Defendants’ Assets from or to Defendants’

        Financial Accounts until further ordered by this Court;

     ii. secreting,     concealing,       destroying,   altering,     selling   off,

        transferring or otherwise disposing of and/or dealing with any

        computer files, data, business records, documents or any other

        records or evidence relating to the Defendants’ User Accounts,

        Merchant Storefronts, Defendants’ Assets and the manufacture,

        importation, exportation, advertising, marketing, promotion,

        distribution, display, offering for sale and/or sale of Counterfeit

        Products; and

     iii. knowingly instructing, aiding, or abetting any other person or

        business entity in engaging in any of the activities referred to in

        subparagraphs 1(a)(i) through 1(a)(vii) and 1(b)(i) through 1(b)(ii)

        above.

c) Accordingly, the Third Party Service Providers are hereby restrained

  and enjoined from engaging in any of the following acts or omissions


                                      4
   Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 10 of 17




      pending the final hearing and determination of this action or until

      further order of the Court:

            i. providing services to Defendants, Defendants’ User Accounts and

              Defendants’ Merchant Storefronts, including, without limitation,

              continued operation of Defendants’ User Accounts and Merchant

              Storefronts insofar as they are connected to the Counterfeit

              Products;

           ii. secreting,   concealing,       destroying,   altering,   selling   off,

              transferring or otherwise disposing of and/or dealing with any

              computer files, data, business records, documents or any other

              records or evidence relating to the Defendants’ User Accounts,

              Merchant Storefronts, Defendants’ Assets and the manufacture,

              importation, exportation, advertising, marketing, promotion,

              distribution, display, offering for sale and/or sale of Counterfeit

              Products; and

           iii. knowingly instructing, aiding, or abetting any other person or

              business entity in engaging in any of the activities referred to in

              subparagraphs 1(a)(i) through 1(a)(vii), 1(b)(i) through 1(b)(ii) and

              1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO

   shall remain in place through the pendency of this litigation, including

   that:

   a) within seven (7) days of receipt of notice of this Order, any newly


                                          5
   Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 11 of 17




     discovered Financial Institutions who are served with this Order shall

     locate and attach Defendants’ Financial Accounts, shall provide written

     confirmation of such attachment to Plaintiff’s counsel and provide

     Plaintiff’s counsel with a summary report containing account details for

     any and all such accounts, which shall include, at a minimum,

     identifying information for Defendants and Defendants’ User Accounts,

     contact information for Defendants (including mailing addresses and e-

     mail addresses), account numbers and account balances for any and

     all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously

  granted in the TRO shall remain in place through the pendency of this

  litigation, including that:

  a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the

     Federal Rules of Civil Procedure as well as Local Civil Rule 33.3 of the

     Local Rules for the Southern and Eastern Districts of New York and

     Defendants who are served with this Order shall provide written

     responses under oath to such interrogatories within fourteen (14) days

     of service to Plaintiff’s counsel.

  b) Plaintiff may serve requests for the production of documents pursuant

     to Rules 26 and 34 of the Federal Rules of Civil Procedure and

     Defendants who are served with this Order, their respective officers,

     employees, agents, servants and attorneys and all persons in active

     concert or participation with any of them who receive actual notice of


                                      6
Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 12 of 17




   this Order shall produce all documents responsive to such requests

   within fourteen (14) days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all

   Financial Institutions who receive service of this Order shall provide

   Plaintiff’s counsel with all documents and records in their possession,

   custody or control (whether located in the U.S. or abroad), relating to

   any and all of Defendants’ Financial Accounts, User Accounts and

   Merchant Storefronts, including, but not limited to, documents and

   records relating to:

 i.    account numbers;

 ii.   current account balances;

iii.   any and all identifying information for Defendants and Defendants'

       User   Accounts,    including   names,     addresses       and   contact

       information;

iv.    any and all account opening documents and records, including, but

       not limited to, account applications, signature cards, identification

       documents, and if a business entity, any and all business

       documents provided for the opening of each and every of Defendants’

       Financial Accounts;

 v.    any and all deposits and withdrawal during the previous year from

       each and every of Defendants’ Financial Accounts and any and all

       supporting documentation, including, but not limited to, deposit

       slips, withdrawal slips, cancelled checks and account statements;


                                   7
 Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 13 of 17




 vi.    any and all wire transfers into each and every of Defendants’

        Financial Accounts during the previous year, including, but not

        limited to, documents sufficient to show the identity of the

        destination of the transferred funds, the identity of the beneficiary’s

        bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without

        limitation, identifying information and account numbers for any and

        all User Accounts that Defendants have ever had and/or currently

        maintain;

viii.   the identities, location and contact information, including any and

        all e-mail addresses, of Defendants, their respective officers,

        employees, agents, servants and all persons in active concert or

        participation with any of them;

 ix.    the nature of Defendants’ businesses and operations, methods of

        payment, methods for accepting payment and any and all financial

        information, including, but not limited to, information associated

        with Defendants’ User Accounts, a full accounting of Defendants’

        sales history and listing history under such accounts, and

        Defendants’ Financial Accounts associated with Defendants’ User

        Accounts; and

  x.    Defendants’ manufacturing, importing, exporting, advertising,

        marketing, promoting, distributing, displaying, offering for sale

        and/or selling of Counterfeit Products, or any other products


                                    8
      Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 14 of 17




             bearing the Off-White Marks and/or marks that are confusingly

             similar to, identical to and constitute a counterfeiting and/or

             infringement of the Off-White Marks.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party

   Service Providers shall provide to Plaintiff’s counsel all documents and

   records in its possession, custody or control (whether located in the U.S. or

   abroad) relating to Defendants’ User Accounts and Defendants’ Merchant

   Storefronts, including, but not limited to, documents and records relating to:

        i.   any and all User Accounts and Defendants’ Merchant Storefronts

             and account details, including, without limitation, identifying

             information and account numbers for any and all User Accounts

             and Defendants’ Merchant Storefronts that Defendants have ever

             had and/or currently maintain with the Third Party Service

             Providers;

       ii.   the identities, location and contact information, including any and

             all e-mail addresses of Defendants;

      iii.   the nature of Defendants’ businesses and operations, methods of

             payment, methods for accepting payment and any and all financial

             information, including, but not limited to, information associated

             with Defendants’ User Accounts and Defendants’ Merchant

             Storefronts, a full accounting of Defendants’ sales history and listing

             history under such accounts and Defendants’ Financial Accounts




                                         9
   Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 15 of 17




         with any and all Financial Institutions associated with Defendants’

         User Accounts and Defendants’ Merchant Storefronts; and

   iv.   Defendants’ manufacturing, importing, exporting, advertising,

         marketing, promoting, distributing, displaying, offering for sale

         and/or selling of Counterfeit Products, or any other products

         bearing one or more of the Off-White Marks and/or marks that are

         confusingly similar to, identical to and constitute an infringement of

         the Off-White Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service

   may be made on, and shall be deemed effective as to Defendants if it is

   completed by one of the following means:

   a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

      (including NutStore, a large mail link created through Rmail.com or via

      website publication through a specific page dedicated to this Lawsuit

      accessible through ipcounselorslawsuit.com) where each Defendant

      will be able to download a PDF copy of this Order, to Defendants’ e-mail

      addresses to be determined after having been identified by eBay

      pursuant to Paragraph V(C) of the TRO.

5. As sufficient cause has been shown, that such alternative service by

   electronic means ordered in the TRO and herein shall be deemed effective

   as to Defendants, Third Party Service Providers and Financial Institutions

   through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made


                                      10
   Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 16 of 17




  on and deemed effective as to the Third Party Service Providers and

  Financial Institutions if it is completed by the following means:

     a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where PayPal will be able to download a PDF copy of this

        Order    via    electronic   mail   to    PayPal   Legal   Specialist    at

        EEOMALegalSpecialist@paypal.com;

     b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where where eBay, via eBay’s Registered Agent, will be able

        to download a PDF copy of this Order via electronic mail at

        copyright@ebay.com, to Bryce Baker at brybaker@ebay.com and to

        Joanna Lahtinen at jlahtinen@ebay.com;

     c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where Payoneer Inc. will be able to download a PDF copy of

        this Order via electronic mail to Payoneer Inc.’s Customer Service

        Management        at    customerservicemanager@payoneer.com             and

        Edward         Tulin,     counsel        for   Payoneer       Inc.,      at

        Edward.Tulin@skadden.com; and

     d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where PingPong Global Solutions Inc. will be able to

        download a PDF copy of this Order via electronic mail to

        legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have

  actual notice of the terms of this Order and any act by them or anyone of


                                      11
        Case 1:20-cv-05191-KPF Document 14 Filed 07/31/20 Page 17 of 17




     them in violation of this Order may be considered and prosecuted as in

     contempt of this Court.

  8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until

     a final disposition of this case or until this Order is terminated.

  9. This Order shall remain in effect during the pendency of this action, or

     until further order of the Court.

  10.        Any Defendants that are subject to this Order may appear and move

     to dissolve or modify the Order on two (2) days’ notice to Plaintiff or on

     shorter notice as set by the Court.

    SO ORDERED.

SIGNED this 31st day of July, 2020, at 3:00 p.m.
New York, New York

                                               _________________________________
                                                HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE




                                         12
